   
  
  
   
  
   
  
  
  
  
  
  
  
  
  
  
 
    
    

 

US. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED
IN THE UNITED STATES DISTRICT GOURT
FOR THE NORTHERN DISTRICT OF TEXAS FEB | 8 2019

 

 

 

 

 

 

 

AMARILLO DIVISION
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COURT
Plaintiff,
V. 2:19-CR-138-Z-BR-(1)
JEFFREY TAYLOR
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 3, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Jeffrey Taylor filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined all relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby
determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Jeffrey Taylor was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Jeffrey Taylor; and ADJUDGES Defendant
Jeffrey Taylor guilty of Count One in violation of 21 U.S.C. § 846. Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, February Ig , 2020.

 

MATTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE
